MARY'S OPINION HEADING                                           




NO. 12-01-00281-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


UDO BIRNBAUM,§
	APPEAL FROM THE 294TH
APPELLANT


V.§
	JUDICIAL DISTRICT COURT OF

THE LAW OFFICES OF G. DAVID
WESTFALL, ET AL.,
APPELLEES§
	VAN ZANDT COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b) & (c).  The
clerk's record was due in this case on November 6, 2001.  By way of requests for extensions of time,
the deadline was extended to February 4, 2002.  Because neither the record nor an extension request
had been filed as of this date, this court notified the clerk, on February 12, 2002, that unless the
record or an extension request was filed on or before February 22, 2002, the court would set a final
deadline for the filing of the record.  In response to our letter, the clerk informed this court that
Appellant had canceled his request for the clerk's record.  On February 26, 2002, this court notified
Appellant that in light of his cancellation of his request for the clerk's record, the court would
dismiss the appeal pursuant to Tex. R. App. P. 42.3(c) unless a reasonable explanation for the failure
to secure the filing the clerk's record was filed on or before March 6, 2002.  In his response to our
letter, Appellant urges, essentially, that we reconsider our denial of a petition for writ of mandamus
Appellant filed in this court on November 7, 2001. (1)  We decline to do so.
	Because Appellant has cancelled his request for the clerk's record and has failed to provide
the court with an adequate explanation for his failure to secure the filing of the clerk's record, this
appeal is dismissed.  Tex. R. App. P. 42.3(b) & (c). 
Opinion delivered March 11, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.



DO NOT PUBLISH
1. 12-01-00324-CV.